--------------------------------------------------------------------------------

 
EXHBIT 10.1
 
[jpmorganlogo.jpg]
 
 
 
EXECUTION VERSION
 
August 16, 2011
 
CH Energy Group, Inc.
284 South Avenue
Poughkeepsie, New York 12601-4839


 
Ladies and Gentlemen:
 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities LLC, as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and CH Energy Group, Inc., a New York corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”).  This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
 
This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law but without regard to its choice of law provisions),
on the Trade Date.  In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
 
 
ARTICLE 1
Definitions
 
Section 1.01 .  Definitions.  (a) As used in this Confirmation, the following
terms shall have the following meanings:
 
“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange (or, if applicable, the Successor Exchange on which the Common
Stock has been listed in accordance with Section 7.01(c)) on such Trading Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades in the consolidated system on such Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Trading Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.  The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “CHG US <Equity> AQR SEC” (or any successor thereto), in its judgment, for
such Trading Day to determine the 10b-18 VWAP.
 
“Additional Termination Event” has the meaning set forth in Section 7.01.
 
 
 
 
 
 
 
 
 
 
 
 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.
 
“Affected Party” has the meaning set forth in Section 14 of the Agreement.
 
“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.
 
“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.
 
“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than following consummation of a Merger Event or Nationalization)
or Event of Default (as defined in the Agreement), one share of Common Stock and
(ii) in the case of consummation of a Merger Event or Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one share of Common Stock in such Merger Event or Nationalization; provided
that if such Merger Event involves a choice of consideration to be received by
holders of the Common Stock, an Alternative Termination Delivery Unit shall be
deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.
 
“Bankruptcy Code” has the meaning set forth in Section 9.07.
 
“Black-out Date” shall mean April 2, 2012.
 
“Business Day” means any day on which the Exchange is open for trading.
 
“Calculation Agent” means JPMorgan Chase Bank, National Association.
 
“Cash Distribution” has the meaning set forth in Section 7.01(f).
 
“Cash Distribution Amount” means, for any “Reference Period” set forth in the
Pricing Supplement, the amount specified in the Pricing Supplement for such
Reference Period.
 
“Cash Settlement Amount” means an amount in cash equal to (i) the absolute value
of the Settlement Number multiplied by (ii) the dollar volume weighted average
price per share at which Seller or its designated affiliate executes purchases
of shares of Common Stock during the Cash Settlement Purchase Period in respect
of its hedge position for the Transaction.
 
“Cash Settlement Purchase Period” means the period during which the Seller
purchases shares of Common Stock to unwind its hedge position following the
Valuation Completion Date.
 
“Common Stock” has the meaning set forth in Section 2.01.
 
“Communications Procedures” has the meaning set forth in Annex C hereto.
 
“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.
 
“Contract Fee” means the amount specified as such in the Pricing Supplement.
 
“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Section 3.01 or Section 7.03 have been made.
 
“Default Notice Day” has the meaning set forth in Section 7.02.
 
“De-Listing” has the meaning set forth in Section 7.01(c).
 
 
2

--------------------------------------------------------------------------------

 
 
“Discount” means the amount specified as such in the Pricing Supplement.
 
“Distribution Termination Event” has the meaning set forth in Section 7.01(f).
 
“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.
 
“Event of Default” has the meaning set forth in Section 14 of the Agreement.
 
“Exchange” means the New York Stock Exchange or any successor thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” means the 188th Trading Day following the Trade Date.
 
“Extraordinary Cash Dividend” means the per share cash dividend or distribution,
or a portion thereof, declared by the Purchaser on shares of Common Stock that
is classified by the board of directors of the Purchaser as an “extraordinary”
dividend.
 
“Floor Price” has the meaning specified as such in the Pricing Supplement.
 
“Indemnified Person” has the meaning set forth in Section 9.02.
 
“Indemnifying Party” has the meaning set forth in Section 9.02.
 
“Initial Delivery Percentage” means the percentage specified as such in the
Pricing Supplement.
 
“Initial Number of Shares” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to the product of (i) the Initial Delivery
Percentage and (ii) the Purchase Price divided by the Initial Share Price.
 
“Initial Settlement Date” has the meaning set forth in Section 2.02.
 
“Initial Share Price” means $54.15.
 
“Merger Event” has the meaning set forth in Section 7.01(d).
 
“Nationalization” has the meaning set forth in Section 7.01(e).
 
“New York Banking Day” means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or regulation to close in The City of New York.
 
“Number of Shares” has the meaning set forth in Section 2.01.
 
“Obligations” has the meaning set forth in Section 9.02.
 
“Ordinary Cash Dividend” has the meaning set forth in Section 8.01(b).
 
“Pricing Supplement” means the Pricing Supplement attached hereto as Annex D.
 
“Private Placement Agreement” has the meaning set forth in Annex A hereto.
 
“Private Placement Price” means the private placement value of a share of Common
Stock as determined in accordance with Annex A hereto.
 
“Private Placement Shares” has the meaning set forth in Section 3.01(b).
 
 
3

--------------------------------------------------------------------------------

 
 
“Private Placement Procedures” has the meaning set forth in Annex A hereto.
 
“Private Securities” has the meaning set forth in Annex A hereto.
 
“Purchase Price” has the meaning set forth in Section 2.01.
 
“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.
 
“Purchaser Share Cap” means, for any date, (i) 1,750,000 shares of Common Stock,
minus (ii) the net number of shares of Common Stock delivered by the Purchaser
to the Seller in respect of this Transaction on or prior to such date, plus
(iii) the net number of shares of Common Stock delivered by the Seller to the
Purchaser in respect of this Transaction on or prior to such date, subject to
appropriate adjustments pursuant to Section 8.02(x).
 
“Reference Period” means, for any corresponding “Cash Distribution Amount”
specified in the Pricing Supplement, the period specified in the Pricing
Supplement for such Cash Distribution Amount.
 
“Registered Shares” has the meaning set forth in Section 3.01(b).
 
“Registered Shares Fee” means the amount specified as such in the Pricing
Supplement.
 
“Registration Procedures” has the meaning set forth in Annex B hereto.
 
“Regulation M” means Regulation M under the Exchange Act.
 
“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning set forth in the first paragraph hereto.
 
“Seller Share Cap” means, for any date, (i) 7,800,000 shares of Common Stock
minus (ii) the number of shares of Common Stock delivered by the Seller to the
Purchaser in respect of this Transaction on or prior to such date, subject to
appropriate adjustments pursuant to Section 8.02(x).
 
“Seller Termination Share Purchase Period” has the meaning set forth in Section
7.03.
 
“Settlement Date” means (i) if Section 3.01 is applicable, the fourth Business
Day following the Valuation Completion Date; (ii) if settlement in cash is
applicable pursuant to Section 3.01(d), the date of such cash payment determined
in accordance with Section 3.01(d)(ii); (iii) if Section 3.01(e) is applicable,
the Business Day immediately following the day on which the Seller informs the
Purchaser, pursuant to Annex A hereto, of the number of Private Placement Shares
required to be delivered; and (iv) if Section 3.01(f) is applicable, each of the
dates so advised by the Seller pursuant to Annex B hereto.
 
“Settlement Number” means a number of shares of Common Stock, rounded down to
the nearest integer and which number may be negative, equal to (i) the Valuation
Number minus (ii) the Initial Number of Shares.
 
“Settlement Shares” has the meaning set forth in Section 3.01(b).
 
“Share De-listing Event” has the meaning set forth in Section 7.01(c).
 
“Successor Exchange” has the meaning set forth in Section 7.01(c).
 
“Termination Amount” has the meaning set forth in Section 7.02.
 
 
4

--------------------------------------------------------------------------------

 
 
“Termination Event” has the meaning set forth in Section 14 of the Agreement.
 
“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller (determined as provided in Annex A hereto).
 
“Termination Settlement Date” has the meaning set forth in Section 7.03.
 
“Trade Date” has the meaning set forth in Section 2.01.
 
“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s judgment, a
material limitation in the trading of Common Stock or any options contract or
futures contract related to the Common Stock, (iv) during which there has been
no suspension pursuant to Section 4.02 of this Confirmation and (v) which is not
a Black-out Date, or (y) any day that, notwithstanding the occurrence of events
contemplated in clauses (ii), (iii) and (iv) of this definition, the Seller
determines to be a Trading Day.
 
“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.
 
“Valuation Completion Date” has the meaning set forth in the Pricing Supplement.
 
“Valuation Number” means (i) the Purchase Price divided by (ii) the arithmetic
average of the 10b-18 VWAPs for all of the Trading Days in the Valuation Period
minus the Discount, as determined by the Calculation Agent in its sole judgment;
provided that if the result of the calculation in clause (ii) is equal to or
less than the Floor Price, then the Valuation Number shall be the Purchase Price
divided by the Floor Price.  For the avoidance of doubt, if the Discount is a
negative number, the difference in clause (ii) of the immediately preceding
sentence shall be equal to the arithmetic average of the 10b-18 VWAPs for all of
the Trading Days in the Valuation Period plus the absolute value of the
Discount.
 
“Valuation Period” means the period of consecutive Trading Days commencing on
and including the first Trading Day following the Trade Date and ending on and
including the Valuation Completion Date.
 
 
ARTICLE 2
Purchase of the Stock
 
Section 2.01 .  Purchase of the Stock.  Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on August 16, 2011 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree (the “Trade
Date”), a number of shares (the “Number of Shares”) of the Purchaser’s common
stock, par value $0.10 per share (“Common Stock”), for a purchase price equal to
$30,000,000.00 (the “Purchase Price”).  The Number of Shares purchased by the
Purchaser hereunder shall be determined in accordance with the terms of this
Confirmation.
 
Section 2.02 .  Delivery and Payments.  On the first Business Day immediately
following the Trade Date (such day, the “Initial Settlement Date”), the Seller
shall deliver the Initial Number of Shares to the Purchaser, upon payment by the
Purchaser of (i) an amount equal to the Purchase Price to the Seller and (ii)
the Contract Fee to J.P. Morgan Securities LLC; provided that if the Seller is
unable to borrow or otherwise acquire a number of shares of Common Stock equal
to the Initial Number of Shares for delivery to the Purchaser on the Initial
Settlement Date, the Initial Number of Shares shall be reduced to such number of
shares of Common Stock as the Seller is able to borrow or otherwise acquire and
any amounts payable by the Purchaser pursuant to this Article 2 shall be reduced
correspondingly.  Such delivery and payment shall be effected in accordance with
the Seller’s customary procedures.
 
Section 2.03 .  Conditions to Seller’s Obligations.  The Seller’s obligation to
deliver the Initial Number of Shares to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.
 
 
5

--------------------------------------------------------------------------------

 
 
 
ARTICLE 3
Subsequent Payments or Share Deliveries
 
Section 3.01 .  Subsequent Payments or Share Deliveries.  (a) (i) If the
Settlement Number is greater than zero, the Seller shall deliver to the
Purchaser a number of shares of Common Stock equal to the Settlement Number on
the Settlement Date in accordance with the Seller’s customary procedures; and
 
(ii)   if the Settlement Number is less than zero, the Purchaser shall make a
payment of cash or delivery of shares of Common Stock to the Seller in respect
of the absolute value of the Settlement Number, as provided in this Section
3.01.
 
(b) Subject to Section 3.01(c) and pursuant to Section 3.01(a)(ii), payment of
the absolute value of the Settlement Number by the Purchaser to the Seller shall
be in cash or validly issued shares of Common Stock (“Settlement Shares”), and
if in shares of Common Stock, then in shares to be sold in a private placement
(“Private Placement Shares”) or registered shares (“Registered Shares”), as the
Purchaser shall elect, which binding election shall be made by written notice to
the Seller no later than the close of business on the second Business Day
following the Valuation Completion Date; provided that by making an election to
deliver Settlement Shares pursuant to this Section 3.01(b), the Purchaser shall
be deemed to make the representations and warranties in Section 5.01 as if made
on the date of the Purchaser’s election; and provided further that if the
Purchaser fails to make such election by such date, the Purchaser shall be
deemed to have elected settlement in cash.
 
(c)   (i)           Any election by the Purchaser to deliver the absolute value
of the Settlement Number in Settlement Shares pursuant to clause (b) of this
Section 3.01 shall not be valid, and settlement in cash shall apply, if the
representations and warranties made by the Purchaser to the Seller in Section
5.01 are not true and correct in all material respects as of the date the
Purchaser makes such election.
 
(ii) Notwithstanding any election by the Purchaser to make payment of the
absolute value of the Settlement Number in Settlement Shares pursuant to clause
(b) of this Section 3.01, at any time prior to the time the Seller (or any
affiliate of the Seller) has contracted to resell all or any portion of such
Settlement Shares, the Purchaser may elect to deliver in lieu of such Settlement
Shares an amount in cash equal to the absolute value of the Settlement Number
with respect to any Settlement Shares not yet contracted to be sold, in which
case the provisions of Section 3.01(d) shall apply with respect to such amount;
provided that any such election by the Purchaser pursuant to this clause (ii)
shall not be valid and settlement in Settlement Shares shall continue to apply
if the representations and warranties made by the Purchaser to the Seller in
Section 5.01(a) are not true and correct in all material respects as of the date
the Purchaser makes such election.
 
(iii) If the Purchaser elects to make payment of the absolute value of the
Settlement Number pursuant to clause (b) of this Section 3.01 (A) in Private
Placement Shares and fails to comply with the requirements set forth in Section
3.01(e) or Annex A hereto or takes any action that would make unavailable either
(1) the exemption set forth in Section 4(2) of the Securities Act for the sale
of any Private Placement Shares by the Purchaser to the Seller or (2) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Private Placement Shares by the Seller,
or (B) in Registered Shares and fails to comply with the requirements set forth
in Section 3.01(f) or Annex B hereto; then in the case of either (A) or (B), the
Purchaser shall deliver in lieu of any Private Placement Shares or Registered
Shares an amount in cash equal to the absolute value of the Settlement Number
with respect to any Settlement Shares not yet sold, in which case the provisions
of Section 3.01(d) shall apply with respect to such amount.
 
(d)   (i)           If the Purchaser elects to pay the absolute value of the
Settlement Number pursuant to clause (b) of this Section 3.01 in cash, if
settlement in cash is otherwise applicable in accordance with this Section 3.01,
or if the Purchaser elects to make payment of the absolute value of the
Settlement Number in Private Placement Shares pursuant to Section 3.01(e),  then
the Calculation Agent shall determine an amount in cash equal to the Cash
Settlement Amount.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)   If cash settlement is applicable, payment of the Cash Settlement Amount
shall be made by wire transfer of immediately available U.S. dollar funds on the
first Business Day immediately following the date of notification by the Seller
to the Purchaser of the Cash Settlement Amount or such later Business Day as
determined by the Seller in its sole discretion.
 
(e) If the Purchaser elects to make payment of the absolute value of the
Settlement Number pursuant to clause (b) of this Section 3.01 in Private
Placement Shares, then on the Settlement Date, the Purchaser shall deliver to
the Seller a number of Settlement Shares equal to (A) the Cash Settlement Amount
divided by (B) the Private Placement Price (determined by the Calculation Agent
in accordance with the Private Placement Procedures contained in Annex A
hereto).
 
(f) If the Purchaser elects to make payment of the absolute value of the
Settlement Number pursuant to clause (b) of this Section 3.01 in Registered
Shares, then the Purchaser shall deliver to the Seller a number of Settlement
Shares equal to (A) the absolute value of the Settlement Number plus (B) an
additional number of Settlement Shares to take into account the Registered
Shares Fee on the absolute value of the Settlement Number.  Such Settlement
Shares shall be delivered in such numbers and on such dates on or following the
Valuation Completion Date as are specified by the Seller in accordance with the
Registration Procedures contained in Annex B hereto.
 
Section 3.02 .  Private Placement Procedures and Registration Procedures.  If
the Purchaser elects to deliver Private Placement Shares pursuant to Section
3.01(b) or elects to deliver Alternative Termination Delivery Units pursuant to
Section 7.02, the Private Placement Procedures contained in Annex A hereto shall
apply, and if the Purchaser elects to deliver Registered Shares pursuant to
Section 3.01(b), the Registration Procedures contained in Annex B hereto shall
apply.
 
Section 3.03 .  Continuing Obligation to Deliver Shares.  (a) If at any time, as
a result of provisions limiting deliveries of shares of Common Stock to the
Purchaser Share Cap, the Purchaser fails to deliver to the Seller any shares of
Common Stock, the Purchaser shall, to the extent that the Purchaser has at such
time authorized but unissued shares of Common Stock not reserved for other
purposes, promptly notify the Seller thereof and deliver to the Seller a number
of shares of Common Stock not previously delivered as a result of such
provisions.
 
(b)   The Purchaser agrees to use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased, if necessary, to
an amount sufficient to permit the Purchaser to fulfill its obligations under
this Section 3.03.
 
 
ARTICLE 4
Market Transactions
 
Section 4.01 .  Transactions by the Seller.  (a) The parties agree and
acknowledge that:
 
(i) During any Cash Settlement Purchase Period and any Seller Termination Share
Purchase Period, the Seller (or its agent or affiliate) may purchase shares of
Common Stock in connection with this Confirmation.  The timing of such purchases
by the Seller, the price paid per share of Common Stock pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the sole judgment of the Seller; provided that the
Seller shall use good faith efforts to make all purchases of Common Stock in a
manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3), (b)(4) and (c) of Rule 10b-18 (but without regard to clause (a)(13)(iv)
of Rule 10b-18) as if such rule were applicable to such purchases.
 
(ii) During the Valuation Period, the Seller (or its agent or affiliate) may
effect transactions in shares of Common Stock in connection with this
Confirmation.  The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) The Purchaser shall, at least one day prior to the first day of the
Valuation Period, any Cash Settlement Purchase Period and any Seller Termination
Share Purchase Period, notify the Seller of the total number of shares of Common
Stock purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) by or for the Purchaser or any of
its Affiliated Purchasers during each of the four calendar weeks preceding such
day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth as Exhibit A hereto.
 
(b) The Purchaser acknowledges and agrees that (i) all transactions effected
pursuant to Section 4.01 hereunder shall be made in the Seller’s sole judgment
and for the Seller’s own account and (ii) the Purchaser does not have, and shall
not attempt to exercise, any influence over how, when or whether to effect such
transactions, including, without limitation, the price paid or received per
share of Common Stock pursuant to such transactions whether such transactions
are made on any securities exchange or privately.  It is the intent of the
Seller and the Purchaser that this Transaction comply with the requirements of
Rule 10b5-1(c) of the Exchange Act and that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) and the
Seller shall take no action that results in the Transaction not so complying
with such requirements.
 
(c) Notwithstanding anything to the contrary in this Confirmation, the Purchaser
acknowledges and agrees that, on any day, the Seller shall not be obligated to
deliver or receive any shares of Common Stock to or from the Purchaser and the
Purchaser shall not be entitled to receive any shares of Common Stock from the
Seller on such day, to the extent (but only to the extent) that after such
transactions the Seller’s ultimate parent entity would directly or indirectly
beneficially own (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time on such day in excess of 8.0% of the outstanding
shares of Common Stock.  Any purported receipt or delivery of shares of Common
Stock shall be void and have no effect to the extent (but only to the extent)
that after any receipt or delivery of such shares of Common Stock the Seller’s
ultimate parent entity would directly or indirectly so beneficially own in
excess of 8.0% of the outstanding shares of Common Stock.  If, on any day, any
delivery or receipt of shares of Common Stock by the Seller is not effected, in
whole or in part, as a result of this provision, the Seller’s and Purchaser’s
respective obligations to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as the Seller determines, in the reasonable determination of the
Seller, that after such receipt or delivery its ultimate parent entity would not
directly or indirectly beneficially own in excess of 8.0% of the outstanding
shares of Common Stock.
 
Section 4.02 .  Adjustment of Transaction for Securities Laws.  (a)
Notwithstanding anything to the contrary in Section 4.01(a), if, based on the
advice of counsel, Seller reasonably determines that on any Trading Day,
Seller’s trading activity in order to manage its economic hedge in respect of
the Transaction would not be advisable in respect of applicable securities laws,
then Seller may extend the Expiration Date, modify the Valuation Period or
otherwise adjust the terms of the Transaction in its good faith reasonable
discretion to ensure Seller’s compliance with such laws and to preserve the fair
value of the Transaction to the Seller.  The Seller shall notify the Purchaser
of the exercise of the Seller’s rights pursuant to this Section 4.02(a) upon
such exercise.
 
(b) The Purchaser agrees that, during the Contract Period, neither the Purchaser
nor any of its affiliates or agents shall make any distribution (as defined in
Regulation M) of Common Stock, or any security for which the Common Stock is a
reference security (as defined in Regulation M) or take any other action that
would, in the view of the Seller, preclude purchases by the Seller of the Common
Stock or cause the Seller to violate any law, rule or regulation with respect to
such purchases; provided, that this clause (b) shall not prohibit any
distribution of securities by the Purchaser pursuant to a plan (as defined in
Regulation M) that qualifies for the exemption set forth in paragraph (c) of
Rule 102 under the Exchange Act.
 
Section 4.03 .  Purchases of Common Stock by the Purchaser.  Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited partnership or a depository share) or any security
convertible into or exchangeable for shares of Common Stock during the Contract
Period; provided, however, that this Section 4.03 shall not prohibit: (i) any
purchase or offer to purchase effected by or for an issuer plan by an agent
independent of the Purchaser (each as defined in Regulation M), (ii) any
acquisition or retention of Common Stock in connection with the vesting or
exercise of an equity award under any of the Purchaser’s benefit plans or (iii)
any termination, cancellation, expiration or other re-acquisition by the
Purchaser of any equity award under any of the Purchaser’s benefit plans.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 5
Representations, Warranties and Agreements
 
Section 5.01 .  Repeated Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an election to deliver Settlement Shares pursuant to Section 3.01, to pay cash
in lieu of Settlement Shares pursuant to Section 3.01(c)(ii) or to receive or
deliver Alternative Termination Delivery Units pursuant to Section 7.03, that:
 
(a)   Disclosure; Compliance with Laws.  The reports and other documents filed
by the Purchaser with the SEC pursuant to the Exchange Act when considered as a
whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.  The Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.
 
(b)    Rule 10b5-1.  The Purchaser acknowledges that (i) the Purchaser does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Common Stock by the Seller (or its agent or affiliate) in
connection with this Confirmation and (ii) the Purchaser is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.  The Purchaser also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act.  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no amendment, modification or waiver shall be made at any
time at which the Purchaser or any officer or director of the Purchaser is aware
of any material nonpublic information regarding the Purchaser or the Common
Stock.
 
(c)   Nature of Shares Delivered. Any shares of Common Stock or Alternative
Termination Delivery Units delivered to the Seller pursuant to this
Confirmation, when delivered, shall have been duly authorized and shall be duly
and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.
 
(d)   No Manipulation. The Purchaser is not entering into this Confirmation to
create actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to manipulate the price of
the Common Stock (or any security convertible into or exchangeable for Common
Stock).
 
(e)   Regulation M.  The Purchaser is not engaged in a distribution, as such
term is used in Regulation M, that would preclude purchases by the Purchaser or
the Seller of the Common Stock or cause the Seller to violate any law, rule or
regulation with respect to such purchases.
 
(f)   Board Authorization. The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly disclosed, solely for the purposes stated in such board
resolution and public disclosure.  There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)   Due Authorization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York.  This Confirmation has been duly authorized, executed and delivered by
the Purchaser and (assuming due authorization, execution and delivery thereof by
the Seller) constitutes a valid and legally binding obligation of the Purchaser.
The Purchaser has all corporate power to enter into this Confirmation and to
consummate the transactions contemplated hereby and to purchase the Common Stock
and deliver any Settlement Shares in accordance with the terms hereof.
 
(h)   Certain Transactions.  There has not been any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to the Purchaser that
would fall within the scope of Rule 10b-18(a)(13)(iv), where such announcement
was within the Purchaser’s control.
 
Section 5.02 .  Initial Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with the
Seller, as of the date hereof, that:
 
(a)   Solvency.  The assets of the Purchaser at their fair valuation exceed the
liabilities of the Purchaser, including contingent liabilities; the capital of
the Purchaser is adequate to conduct the business of the Purchaser and the
Purchaser has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.
 
(b)   Required Filings.  The Purchaser has made, and will use its best efforts
to make, all filings required to be made by it with the SEC, any securities
exchange or any other regulatory body with respect to the Transaction
contemplated hereby.
 
(c)   No Conflict. The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation, by-laws or other
constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its assets.
 
(d)   Consents.  All governmental and other consents that are required to have
been obtained by the Purchaser with respect to performance, execution and
delivery of this Confirmation have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.
 
(e)   Investment Company Act.  The Purchaser is not and, after giving effect to
the transactions contemplated in this Confirmation, will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(f)   Commodity Exchange Act. The Purchaser is an “eligible contract
participant”, as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.
 
Section 5.03 .  Additional Representations, Warranties and Agreements.  The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:
 
(a)   Agency.  Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of the Seller (“JPMS”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof).  Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction. JPMS is authorized to act as agent
for the Seller.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)   Non-Reliance. Each party has entered into this Transaction solely in
reliance on its own judgment.  Neither party has any fiduciary obligation to the
other party relating to this Transaction.  In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating to this
Transaction or any other matters relating to this Transaction.  Neither party
shall have any responsibility or liability whatsoever in respect of any advice
of this nature given, or views expressed, by it or any such persons to the other
party relating to this Transaction, whether or not such advice is given or such
views are expressed at the request of the other party.  The Purchaser has
conducted its own analysis of the legal, accounting, tax and other implications
of this Transaction and consulted such advisors, accountants and counsel as it
has deemed necessary.
 
Section 5.04 .  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that:
 
(a)   Due Authorization.  This Confirmation has been duly authorized, executed
and delivered by the Seller and (assuming due authorization, execution and
delivery thereof by the Purchaser) constitutes a valid and legally binding
obligation of the Seller. The Seller has all corporate power to enter into this
Confirmation and to consummate the transactions contemplated hereby and to
deliver the Common Stock in accordance with the terms hereof.
 
(b)   Right to Transfer.  The Seller will, at the Initial Settlement Date and on
any other day on which it is required to deliver shares of Common Stock to the
Purchaser hereunder, have the free and unqualified right to transfer the Number
of Shares of Common Stock to be delivered by the Seller pursuant to Sections
2.01 and 3.01 hereof, free and clear of any security interest, mortgage, pledge,
lien, charge, claim, equity or encumbrance of any kind.
 
(c)   Commodity Exchange Act. The Seller is an “eligible contract participant”,
as such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.
 
 
ARTICLE 6
Additional Covenants
 
Section 6.01 .  Purchaser’s Further Assurances.  The Purchaser hereby agrees
with the Seller that the Purchaser shall cooperate with the Seller, and execute
and deliver, or use its best efforts to cause to be executed and delivered, all
such other instruments, and to obtain all consents, approvals or authorizations
of any person, and take all such other actions as the Seller may reasonably
request from time to time, consistent with the terms of this Confirmation, in
order to effectuate the purposes of this Confirmation and the Transaction
contemplated hereby.
 
Section 6.02 .  Purchaser’s Hedging Transactions.  The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation during the Contract
Period.  For the avoidance of doubt, the parties hereto acknowledge that the
trades consummated pursuant to the Master Confirmation and the Supplemental
Confirmation, each dated March 18, 2011, between Bank of America and the Central
Hudson Gas & Electric Corporation and any Pricing Confirmation related thereto
do not fall within the ambit of the previous sentence.
 
Section 6.03 .  No Communications.  The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller or J.P. Morgan
Securities LLC, other than as set forth in the Communications Procedures
attached as Annex C hereto.
 
Section 6.04 .  Maximum Deliverable Number of Shares of Common Stock.
(a) Notwithstanding any other provision of this Confirmation, the Purchaser
shall not be required to deliver Settlement Shares, or shares of Common Stock or
other securities comprising the aggregate Alternative Termination Delivery
Units, in excess of the Purchaser Share Cap, in each case except to the extent
that the Purchaser has available at such time authorized but unissued shares of
such Common Stock or other securities not expressly reserved for any other uses
(including, without limitation, shares of Common Stock reserved for issuance
upon the exercise of options or convertible debt).  The Purchaser shall not
permit the sum of (i) the Purchaser Share Cap plus (ii) the aggregate number of
shares expressly reserved for any such other uses, in each case whether
expressed as caps or as numbers of shares reserved or otherwise, to exceed at
any time the number of authorized but unissued shares of Common Stock.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any other provision of this Confirmation, the
Seller shall not be required to deliver Settlement Shares, or shares of Common
Stock or other securities comprising the aggregate Alternative Termination
Delivery Units, in excess of the Seller Share Cap.
 
Section 6.05 .  Notice of Certain Transactions.  If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement, (ii)
notify the Seller promptly following any such announcement (or, if later, prior
to the opening of trading in the Common Stock on the first day of any Seller
Termination Share Payment Period) that such announcement has been made and (iii)
promptly deliver to the Seller following the making of any such announcement
(or, if later, prior to the opening of trading in the Common Stock on the first
day of any Seller Termination Share Payment Period) a certificate indicating (A)
the Purchaser’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of such announcement
and (B) the Purchaser’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of such announcement.  In addition, the Purchaser
shall promptly notify the Seller of the earlier to occur of the completion of
such transaction and the completion of the vote by target
shareholders.  Accordingly, the Purchaser acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 6.03.
 
Section 6.06 .  Delivery or Receipt of Cash. For the avoidance of doubt, other
than payment of the Purchase Price by the Purchaser, nothing in this
Confirmation shall be interpreted as requiring the Purchaser to cash settle this
Transaction, except in circumstances where cash settlement is within the
Purchaser’s control (including, without limitation, where the Purchaser elects
to deliver or receive cash, where the Purchaser fails timely to elect to deliver
Settlement Shares or to deliver or receive Alternative Termination Delivery
Units, or where the Purchaser has made Private Placement settlement in
accordance with Annex A unavailable due to the occurrence of events within its
control ) or in those circumstances in which holders of the Common Stock would
also receive cash.
 
 
ARTICLE 7
Termination
 
Section 7.01 .  Additional Termination Events.  (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in its sole reasonable judgment, that it is unable to establish,
re-establish or maintain any hedging transactions reasonably necessary in the
normal course of such party’s business of hedging the price and market risk of
entering into and performing under this Transaction, due to market illiquidity,
illegality or lack of availability of hedging transaction market participants.
 
(b)   An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) a Distribution Termination Event occurs or
(v) an event described in paragraph III of Annex C occurs.
 
(c)   A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
another U.S. national securities exchange or a U.S. automated interdealer
quotation system (a “Successor Exchange”); provided that it shall not constitute
an Additional Termination Event if the Common Stock is immediately re-listed on
a Successor Exchange upon its De-Listing from the Exchange, and the Successor
Exchange shall be deemed to be the Exchange for all purposes.  In addition, in
such event, the Seller shall make any commercially reasonable adjustments it
deems necessary to the terms of the Transaction.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)   A “Merger Event” means the public announcement, including any public
announcement as defined in Rule 165(f) of the Securities Act (by the Purchaser
or otherwise) at any time during the Contract Period of any (i) planned
recapitalization, reclassification or change of the Common Stock that will, if
consummated, result in a transfer of more than 20% of the outstanding shares of
Common Stock, (ii) planned consolidation, amalgamation, merger or similar
transaction of the Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which the Purchaser will be the
continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 20% of such shares outstanding), (iii)
other takeover offer for the shares of Common Stock that is aimed at resulting
in a transfer of more than 20% of such shares of Common Stock (other than such
shares owned or controlled by the offeror) or (iv) irrevocable commitment to any
of the foregoing.
 
(e)   A “Nationalization” means that all or substantially all of the outstanding
shares of Common Stock or assets of the Purchaser are nationalized, expropriated
or are otherwise required to be transferred to any governmental agency,
authority or entity.
 
(f)   A “Distribution Termination Event” means a declaration by the Purchaser of
any cash dividend or distribution on shares of Common Stock, other than an
Extraordinary Cash Dividend (a “Cash Distribution”), that has a record date
during the Contract Period, the amount of which, together with all prior
declared Cash Distributions that have a record date during the same Reference
Period of the Purchaser, exceeds the Cash Distribution Amount specified in the
Pricing Supplement for such Reference Period, and in respect of which the
Calculation Agent has not made an adjustment pursuant to Section 8.01(b).
 
Section 7.02 .  Consequences of Additional Termination Events.  (a) In the event
of the occurrence or effective designation of an Early Termination Date under
the Agreement, cash settlement, as set forth in Section 7.02(b), shall apply
unless (i) the Purchaser elects (which election shall be binding), in lieu of
payment of the amount payable in respect of this Transaction pursuant to Section
6(d)(ii) of the Agreement (the “Termination Amount”), to deliver or to receive
Alternative Termination Delivery Units pursuant to Section 7.03, and (ii)
notifies the Seller of such election by delivery of written notice to the Seller
on the Business Day immediately following the Purchaser’s receipt of a notice
(as required by Section 6(d) of the Agreement following the designation of an
Early Termination Date in respect of this Transaction) setting forth the amounts
payable by the Purchaser or by the Seller with respect to such Early Termination
Date (the date of such delivery, the “Default Notice Day”); provided that the
Purchaser shall not have the right to elect the delivery or receipt of the
Alternative Termination Delivery Units pursuant to Section 7.03 if:
 
(i) the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct as of the date the Purchaser  makes such
election, as if made on such date, or
 
(ii) in the event that the Termination Amount is payable by the Purchaser to the
Seller, (A) the Purchaser has taken any action that would make unavailable (x)
the exemption set forth in Section 4(2) of the Securities Act, for the sale of
any Alternative Termination Delivery Units by the Purchaser to the Seller or (y)
an exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Alternative Termination Delivery Units
by the Seller, and (B) such Early Termination Date is in respect of an Event of
Default which is within Purchaser’s control (including, without limitation,
failure to execute a Private Placement Agreement or otherwise comply with the
requirements applicable to Purchaser set forth in Annex A hereto).
 
For the avoidance of doubt, upon the Purchaser’s making an election to deliver
Alternative Termination Delivery Units pursuant to this Section 7.02, the
Purchaser shall be deemed to make the representations and warranties in Section
5.01 hereof as if made on the date of the Purchaser’s election.  Notwithstanding
the foregoing, at any time prior to the time the Seller (or any affiliate of the
Seller) has contracted to resell the property to be delivered upon alternative
termination settlement, the Purchaser may deliver in lieu of such property an
amount in cash equal to the Termination Amount in the manner set forth in
Section 6(d) of the Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)   If cash settlement applies in respect of an Early Termination Date,
Section 6 of the Agreement shall apply.
 
Section 7.03 .  Alternative Termination Settlement.  (a) Subject to Section
7.02, if the Termination Amount shall be payable by the Purchaser to the Seller
and the Purchaser elects to deliver the Alternative Termination Delivery Units
to the Seller, the Purchaser shall, as soon as directed by the Seller after the
Default Notice Day (such date, the “Termination Settlement Date”), deliver to
the Seller a number of Alternative Termination Delivery Units equal to the
quotient of (A) the Termination Amount divided by (B) the Termination Price.
 
(b)   Subject to Section 7.02, if the Termination Amount shall be payable by the
Seller to the Purchaser and the Purchaser elects to receive the Alternative
Termination Delivery Units from the Seller, (i) the Seller shall, beginning on
the first Trading Day following the Default Notice Day and ending when the
Seller shall have satisfied its obligations under this clause (the “Seller
Termination Share Purchase Period”), purchase (subject to the provisions of
Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Termination Amount divided by
(B) the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases.
 
Section 7.04 .  Notice of Default.  If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.
 
 
ARTICLE 8
Adjustments
 
Section 8.01 .  Cash Dividends.  (a) If the Purchaser declares any Extraordinary
Cash Dividend that has a record date during the Contract Period, then prior to
or on the date on which such Extraordinary Cash Dividend is paid by the
Purchaser to holders of record, the Purchaser shall pay to the Seller an amount
in cash equal to the product of (i) the amount of such Extraordinary Cash
Dividend and (ii) the theoretical short delta number of shares as of the opening
of business on the related ex-dividend date, as determined by the Calculation
Agent, required for the Seller to hedge its exposure to the Transaction.
 
(b)           If the Purchaser declares any cash dividend on shares of Common
Stock that is not an Extraordinary Cash Dividend (an “Ordinary Cash Dividend”)
and that has a record date during the Contract Period, and the amount of such
Ordinary Cash Dividend, together with all prior declared Ordinary Cash Dividends
that have a record date during the same Reference Period, exceeds the Cash
Distribution Amount specified in the Pricing Supplement for such Reference
Period, the Calculation Agent may make corresponding adjustments with respect to
the Floor Price as the Calculation Agent determines appropriate to preserve the
fair value of the Transaction to the Seller, and shall determine the effective
date of such adjustment.
 
Section 8.02 .  Other Dilution Adjustments.  If (x) any corporate event occurs
having a dilutive or concentrative effect on the theoretical value of the Common
Stock (other than any cash dividend but including, without limitation, a
spin-off, a stock split, stock or other dividend or distribution,
reorganization, rights offering or recapitalization), or (y) as a result of the
definition of Trading Day (whether because of a suspension of transactions
pursuant to Section 4.02 or otherwise), any day that would otherwise be a
Trading Day during the Contract Period is not a Trading Day or on such Trading
Day, pursuant to Section 4.02, the Seller effects transactions with respect to
shares of Common Stock at a volume lower than originally anticipated with
respect to this Transaction, or (z) as a result of market conditions, the Seller
incurs additional costs in connection with maintaining its hedge position with
respect to this Transaction resulting from the insufficient availability of
stock lenders willing and able to lend shares of Common Stock with a borrow cost
not significantly greater than the cost as of the date hereof and otherwise on
terms consistent with those as of the date hereof, then in any such case, the
Calculation Agent shall make corresponding adjustments with respect to any
variable relevant to the terms of the Transaction, as the Calculation Agent
determines appropriate to preserve the fair value of the Transaction to the
Seller, and shall determine the effective date of such adjustment.  The Seller
shall give the Purchaser written notice of any such adjustment.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 9
Miscellaneous
 
Section 9.01 .  Successors and Assigns.  All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.
 
Section 9.02 .  Purchaser Indemnification.  The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with this Confirmation or any claim, litigation, investigation or proceeding
relating thereto, regardless of whether any of such Indemnified Person is a
party thereto, and to reimburse, within 30 days, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing, provided, however, that the Indemnifying Party
shall not have any liability to any Indemnified Person to the extent that such
Obligations (i) are finally determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person (and in such case, such Indemnified Person shall promptly
return to the Indemnifying Party any amounts previously expended by the
Indemnifying Party hereunder) or (ii) are trading losses incurred by the Seller
as part of its purchases or sales of shares of Common Stock pursuant to this
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).
 
Section 9.03 .  Assignment and Transfer.  Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser; provided,
that the Seller shall give the Purchaser written notice of any such assignment.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from the Purchaser, Seller may designate
any of its affiliates to purchase, sell, receive or deliver such shares of
Common Stock or other securities and otherwise to perform the Seller’s
obligations in respect of this Transaction and any such designee may assume such
obligations.  The Seller may assign the right to receive Settlement Shares to
any third party who may legally receive Settlement Shares. The Seller shall be
discharged of its obligations to the Purchaser only to the extent of any such
performance.  For the avoidance of doubt, Seller hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Seller’s
obligations in respect of this Transaction are not completed by its designee,
Seller shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.
 
Section 9.04 .  Calculation Agent.  Whenever the Calculation Agent is required
to act or to exercise judgment in any way with respect to this Transaction, it
will do so in good faith and in a commercially reasonable manner.
 
Section 9.05 .  Non-confidentiality.  The Seller and the Purchaser hereby
acknowledge and agree that, subject to Section 6.03, each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.
 
Section 9.06 .  Unenforceability and Invalidity.  To the extent permitted by
law, the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.
 
Section 9.07 .  Securities Contract.  The parties hereto agree and acknowledge
as of the date hereof that (i) the Seller is a “financial institution” within
the meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.
 
Section 9.08 .  No Collateral, Netting or Setoff.  Notwithstanding any provision
of the Agreement, or any other agreement between the parties, to the contrary,
the obligations of the Purchaser hereunder are not secured by any
collateral.  Obligations under this Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under this Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 9.09 .  Notices.  Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
information below must be made in writing.
 
(a) If to the Purchaser:
 
CH Energy Group, Inc.
284 South Avenue
Poughkeepsie, New York 12601-4839
Attention:  Michael Manhardt
Title:  Director of Treasury Services
Telephone No:  (845) 486-5319
Facsimile No:   (845) 486-5894
Email: mmanhardt@cenhud.com
 
(b) If to the Seller:
 
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities LLC
EDG Marketing Support
Email: EDG_OTC_HEDGING_MS@jpmorgan.com
Fax: 1-866-886-4506
 
With a copy to:
 
Tim Oeljeschlager
Vice President
Equity-linked Capital Markets
383 Madison Avenue, Floor 28
New York, NY, 10179, United States
Telephone No: (212) 622-5603
Facsimile No: (212) 917-464-3163
Email: tim.oeljeschlager@jpmorgan.com
 
 
16

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 
Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association, London Branch



 

 
By:
/s/ Tim Oeljeschlager 
Name: Tim Oeljeschlager
Title: Vice President

Confirmed as of the date first
above written:
 
CH ENERGY GROUP, INC.
 
By:
/s/ Christopher Capone
Name: Christopher Capone
Title: Executive Vice President and Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority
 
 
 

--------------------------------------------------------------------------------

 
 
[jpmorganlogo.jpg]
 
ANNEX A
 
PRIVATE PLACEMENT PROCEDURES
 
I.           Introduction
 
CH Energy Group, Inc., a New York corporation (the “Purchaser”) and J.P. Morgan
Securities LLC, as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”) have agreed to these procedures (the “Private Placement
Procedures”) in connection with entering into the Confirmation (the
“Confirmation”) dated as of August 16, 2011 between JPMorgan and the Purchaser
relating to the sale by JPMorgan to the Purchaser of common stock, par value
$0.10 per share, or security entitlements in respect thereof (the “Common
Stock”) of the Purchaser.  These Private Placement Procedures supplement, form
part of, and are subject to the Confirmation and all terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Confirmation.
 
II.           Procedures
 
If the Purchaser elects to deliver Private Placement Shares pursuant to Section
3.01(b) of the Confirmation or elects to deliver Alternative Termination
Delivery Units pursuant to Section 7.02 of the Confirmation, the Purchaser shall
effect such delivery in compliance with the private placement procedures
provided herein.
 
(a)           The Purchaser shall afford the Seller, and any potential buyers of
the Private Placement Shares (or, in the case of alternative termination
settlement, Alternative Termination Delivery Units) (collectively, the “Private
Securities”) designated by the Seller a reasonable opportunity to conduct a due
diligence investigation with respect to the Purchaser customary in scope for
private offerings of such type of securities (including, without limitation, the
availability of senior management to respond to questions regarding the business
and financial condition of the Purchaser and the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them), and the Seller
(or any such potential buyer) shall be satisfied in all material respects with
such opportunity and with the resolution of any disclosure issues arising from
such due diligence investigation of the Purchaser.
 
(b)           Prior to or contemporaneously with the determination of the
Private Placement Price (as described below), the Purchaser shall enter into an
agreement (a “Private Placement Agreement”) with the Seller (or any affiliate of
the Seller designated by the Seller) providing for the purchase and resale by
the Seller (or such affiliate) in a private placement (or other transaction
exempt from registration under the Securities Act) of the Private Securities,
which agreement shall be on commercially reasonable terms and in form and
substance reasonably satisfactory to the Seller (or such affiliate) and (without
limitation of the foregoing) shall:
 
(i)           contain customary conditions, and customary undertakings,
representations and warranties (to and by the Seller or such affiliate, and if
requested by the Seller or such affiliate, to and by potential purchasers of the
Private Securities);
 
(ii)           contain indemnification and contribution provisions (and
customary exceptions thereto) in connection with the potential liability of the
Seller and its affiliates relating to the resale by the Seller (or such
affiliate) of the Private Securities;
 
(iii)           provide for the delivery of related customary certificates and
representations, warranties and agreements of the Purchaser and the Seller (or
such affiliate), including those necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for the Seller and resales of the Private Securities by the
Seller (or such affiliate); and
 
 
A-1

--------------------------------------------------------------------------------

 
 
(iv)           provide for the delivery to the Seller (or such affiliate) of
customary opinions (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Private Securities, the availability of an exemption from the Securities Act for
the Seller and resales of the Private Securities by the Seller (or such
affiliate), and the lack of material misstatements and omissions in the
Purchaser’s filings under the Exchange Act).
 
(c)           The Seller shall determine the Private Placement Price (or, in the
case of alternative termination settlement, the Termination Price) in its
judgment by commercially reasonable means, which may include (without
limitation):
 
(i)           basing such price on indicative bids from investors;
 
(ii)           taking into account any factors that are customary in pricing
private sales and any and all risks and costs in connection with the resale of
the Private Securities by the Seller (or any affiliate of the Seller designated
by the Seller), including, without limitation, a reasonable placement fee or
spread to be retained by the Seller (or such affiliate); and
 
(iii)           providing for the payment by the Purchaser of all reasonable
fees and expenses in connection with such sale and resale, including all
reasonable fees and expenses of counsel for the Seller or such affiliate.
 
(d)           The Seller shall notify the Purchaser of the number of Private
Securities required to be delivered by the Purchaser and the Private Placement
Price (or, in the case of alternative termination settlement, the Termination
Price) by 6:00 p.m. on the day such price is determined.
 
(e)           The Purchaser agrees not to take or cause to be taken any action
that would make unavailable either (i) the exemption set forth in Section 4(2)
of the Securities Act, for the sale of any Private Securities by the Purchaser
to the Seller or (ii) an exemption from the registration requirements of the
Securities Act reasonably acceptable to the Seller for resales of Private
Securities by the Seller.
 
(f)           The Purchaser expressly agrees and acknowledges that the public
disclosure of all material information relating to the Purchaser is within the
Purchaser’s control and that the Purchaser shall promptly so disclose all such
material information during the period from the Valuation Completion Date to and
including the Settlement Date.
 
The Purchaser agrees to use its best efforts to make any filings required to be
made by it with the SEC, any securities exchange or any other regulatory body
with respect to the Transaction contemplated hereby and the issuance of the
Private Securities.
 
 
A-2

--------------------------------------------------------------------------------

 
 
[jpmorganlogo.jpg]
 
ANNEX B
 
REGISTRATION PROCEDURES
 
I.           Introduction
 
CH Energy Group, Inc., a New York corporation (the “Purchaser”) and J.P. Morgan
Securities LLC, as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”) have agreed to these procedures (the “Registration
Procedures”) in connection with entering into the Confirmation (the
“Confirmation”) dated as of August 16, 2011 between JPMorgan and the Purchaser
relating to the sale by JPMorgan to the Purchaser of common stock, par value
$0.10 per share, or security entitlements in respect thereof (the “Common
Stock”) of the Counterparty.  These Registration Procedures supplement, form
part of, and are subject to the Confirmation and all terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Confirmation.
 
II.           Procedures
 
If the Purchaser elects to deliver Registered Shares pursuant to Section 3.01(b)
of the Confirmation, the Purchaser shall effect such delivery in compliance with
the registration procedures provided herein.
 
(a)           The Purchaser shall take all actions within its control to make
available to the Seller and its affiliates an effective primary registration
statement under the Securities Act and one or more prospectuses as necessary or
advisable to allow the Seller and its affiliates to comply with the applicable
prospectus delivery requirements (the “Prospectus”) for the sale by Seller or
its affiliates of the Registered Shares to be delivered by the Purchaser
pursuant to the Confirmation (the “Registration Statement”), such Registration
Statement to be effective and Prospectus to be current until all such sales by
the Seller (or its affiliates) have been settled.  The Purchaser shall take all
actions reasonably requested by the Seller to facilitate the disposition of any
Registered Shares to be sold pursuant to such Registration Statement.
 
(b)           The Purchaser shall use commercially reasonable efforts to prevent
the issuance of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any Prospectus
and, if any such order is issued, to obtain the lifting thereof as soon
thereafter as is reasonably possible.  If the Registration Statement, the
Prospectus or any document incorporated therein by reference contains a
misstatement of a material fact or omits to state a material fact required to be
stated therein or necessary to make any statement therein not misleading, the
Purchaser shall as promptly as reasonably practicable file any required document
and prepare and furnish to the Seller a reasonable number of copies of such
supplement or amendment thereto as may be necessary so that the Prospectus, as
thereafter delivered to the purchasers in connection with sales of Registered
Shares thereunder, will not contain any misstatement of a material fact or omit
to state a material fact required to be stated therein or necessary to make any
statement therein not misleading.
 
(c)           The Purchaser shall afford the Seller (and its agents and
affiliates) a reasonable opportunity to conduct a due diligence investigation
with respect to the Purchaser customary in scope for registered offerings of
such type of securities (including, without limitation, the availability of
senior management and external advisors to respond to questions regarding the
business and financial condition of the Purchaser and the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them), and
such opportunity and the resolution of any disclosure issues arising from such
due diligence investigation of the Purchaser shall be satisfactory to Seller in
all material respects.  The Purchaser shall reimburse the Seller for all
reasonable out-of-pocket expenses it incurs in connection with such diligence
and otherwise in connection with the preparation of the Registration Statement
and Prospectus, including, without limitation, the reasonable fees and expenses
of outside counsel to the Seller incurred in connection therewith.
 
 
B-1

--------------------------------------------------------------------------------

 
 
(d)           The Purchaser shall enter into an agreement (a “Registration
Agreement”) with the Seller (or any affiliate of the Seller designated by the
Seller) providing for the registration of the Registered Shares, which agreement
shall be on commercially reasonable terms and in form and substance reasonably
satisfactory to the Seller (or such affiliate) and (without limitation of the
foregoing) shall:
 
(i)           contain customary conditions, and customary undertakings,
representations and warranties (to and by the Seller or such affiliate);
 
(ii)           contain indemnification and contribution provisions (and
customary exceptions thereto) in connection with the potential liability of the
Seller and its affiliates relating to the sale by the Seller (or such affiliate)
of the Registered Shares;
 
(iii)           provide for the delivery of related customary certificates and
representations, warranties and agreements of the Purchaser and the Seller (or
such affiliate);
 
(iv)           provide for the delivery of accountants’ “comfort letters” to the
Seller in form and substance satisfactory to the Seller, containing statements
and information of the type customarily included in such letters to
“underwriters” with respect to the financial statements and certain financial
information contained, or incorporated by reference, in the Registration
Statement and the Prospectus; and
 
(v)           provide for the delivery to the Seller (or such affiliate) of
customary opinions, including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Registered Shares and the lack of material misstatements and omissions in the
Registration Statement (including any documents incorporated by reference
therein).
 
(e)           The Seller shall notify the Purchaser of the numbers of Registered
Shares to be delivered by the Purchaser on the Settlement Dates, as necessary in
light of the Seller’s unwinding of its hedge positions in connection with the
Transaction and sales of Registered Shares in accordance with these Registration
Procedures, and the Purchaser shall deliver such Shares to the Seller on such
Settlement Dates in accordance with the Seller’s customary procedures.  The
parties understand and acknowledge that (i) the Seller or its affiliates expect
to make contemporaneous or nearly contemporaneous (A) purchases of Common Stock
to unwind its hedge and (B) sales of Registered Shares in accordance with these
Registration Procedures, (ii) the Seller or its affiliates intend to make such
sales of Registered Shares in a manner that is not a distribution for purposes
of Regulation M, and (iii) accordingly, the length of the period during which
the Seller or its affiliates make such purchases and sales will depend in part
on prevailing trading volumes for the Common Stock.
 
(f)           In the event that (i) the Purchaser fails to comply with the
requirements set forth in this Annex B, (ii) the Registration Statement is not
effective on or prior to the date that is 30 days after the Valuation Completion
Date, or fails to remain effective until all Registered Shares have been sold
hereunder, (iii) the opportunity to conduct a due diligence investigation with
respect to the Purchaser and the resolution of any issues arising therefrom is
not satisfactory to Seller and its affiliates in all material respects, or does
not continue to be satisfactory to the Seller and its affiliates in all material
respects until all Registered Shares have been sold hereunder, (iv) the Seller
or its affiliates are not able to make sales of Registered Shares in a manner
that permits the contemporaneous or nearly contemporaneous purchase by the
Seller or its affiliates of Common Stock in accordance with Regulation M or (v)
the Registration Procedures otherwise become unavailable for the sale by the
Seller and its affiliates of the Registered Shares delivered by the Purchaser
hereunder prior to the completion of the sale thereof, then in any such event,
the provisions of Section 3.01(d) of the Confirmation providing for cash
settlement with respect to any unsold Registered Shares shall apply,
appropriately modified to take into account any Registered Shares theretofore
delivered and sold pursuant to these Registration Procedures.
 
 
B-2

--------------------------------------------------------------------------------

 
 
[jpmorganlogo.jpg]
 
ANNEX C
 
COMMUNICATIONS PROCEDURES
 
August 16, 2011
 
I.           Introduction
 
CH Energy Group, Inc., a New York corporation (“Counterparty”) and J.P. Morgan
Securities LLC, as agent for JPMorgan Chase Bank, National Association, London
Branch (“JPMorgan”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Confirmation
(the “Confirmation”) dated as of August 16, 2011 between JPMorgan and
Counterparty relating to the sale by JPMorgan to Counterparty of common stock,
par value $0.10 per share, or security entitlements in respect thereof (the
“Common Stock”) of the Counterparty.  These Communications Procedures
supplement, form part of, and are subject to the Confirmation.
 
II.           Communications Rules
 
From the date hereof until the end of the Contract Period, Counterparty and its
Employees and Designees shall not engage in any Program-Related Communication
with, or disclose any Material Non-Public Information to, any EDG Trading
Personnel.  Except as set forth in the preceding sentence, the Confirmation
shall not limit Counterparty and its Employees and Designees in their
communication with Affiliates and Employees of JPMorgan, including without
limitation Employees who are EDG Permitted Contacts.
 
III.           Termination
 
If, in the sole judgment of any EDG Trading Personnel or any affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or affiliate or
Employee of JPMorgan shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication.  If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its affiliates in respect of the Confirmation, it shall be an Additional
Termination Event with respect to the Confirmation.
 
IV.           Definitions
 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Confirmation.  As used herein, the following words and
phrases shall have the following meanings:
 
“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its affiliates or Employees, on the other
hand.
 
“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.
 
 
C-1

--------------------------------------------------------------------------------

 
 
“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Tim Oeljeschlager, Mr. James Rothschild, Mr. David Seaman
and Mr. Jeffrey J. Zajkowski or any of their designees; provided that JPMorgan
may amend the list of EDG Permitted Contacts by delivering a revised list of EDG
Permitted Contacts to Counterparty.
 
“EDG Trading Personnel” means Graham Orton, Michael Tatro and any other Employee
of the public side of the Equity Derivatives Group or the Special Equities Group
of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the list of EDG
Trading Personnel by delivering a revised list of EDG Trading Personnel to
Counterparty; and provided further that, for the avoidance of doubt, the persons
listed as EDG Permitted Contacts are not EDG Trading Personnel.
 
“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
affiliate of any of such owner, principal, officer, director, employee, agent or
representative.
 
“Material Non-Public Information” means information relating to the Counterparty
or the Common Stock that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from the
Counterparty to its shareholders or in a press release, or contained in a public
filing made by the Counterparty with the Securities and Exchange Commission and
(b) a reasonable investor might consider to be of importance in making an
investment decision to buy, sell or hold shares of Common Stock.  For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.
 
“Program-Related Communication” means any Communication the subject matter of
which relates to the Confirmation or any Transaction under the Confirmation or
any activities of JPMorgan (or any of its affiliates) in respect of the
Confirmation or any Transaction under the Confirmation.
 
 
C-2

--------------------------------------------------------------------------------

 
 
[jpmorganlogo.jpg]
 
ANNEX D


PRICING SUPPLEMENT


This Pricing Supplement is subject to the Confirmation dated as of August 16,
2011 (the “Confirmation”) between J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (the “Seller”), and CH
Energy Group, Inc., a New York corporation (the “Purchaser”).  Capitalized terms
used herein have the meanings set forth in the Confirmation.


1
Discount:
-$0.21
2
Initial Delivery Percentage
100%
3
Contract Fee:
$0.00
4
Floor Price:
$0.01
5
Registered Shares Fee:
$0.05
6
Valuation Completion Date:
The Trading Day, during the period commencing on and including the 126th Trading
Day following the Trade Date and ending on and including the Expiration Date,
specified as such by the Seller, in its sole judgment, by delivering a notice
designating such Trading Day as a Valuation Completion Date by the close of
business on the Business Day immediately following such Trading Day; provided
that if the Seller fails to validly designate the Valuation Completion Date
prior to the Expiration Date, the Valuation Completion Date shall be the
Expiration Date.
7
Cash Distribution Amount:
 



Cash Distribution Amount
Reference Period
$0.00 per share of Common Stock
Trade Date – October 10, 2011
$0.56  per share of Common Stock
October 11, 2011 – January 9, 2012
$0.56 per share of Common Stock
January 10, 2012 – April 2, 2012
$0.56 per share of Common Stock
The period after April 2, 2012 through and including the last day of the
Contract Period.

 
 
D-1

--------------------------------------------------------------------------------

 


EXHIBIT A
 
[logo1.jpg]
 
 
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities LLC
383 Madison Avenue
5th Floor
New York, New York 10172
 
Re:           Accelerated Purchase of Equity Securities
 
Ladies and Gentlemen:
 
In connection with our entry into the Confirmation dated as of August 16, 2011
(the “Confirmation”), we hereby represent that set forth below is the total
number of shares of our common stock purchased by or for us or any of our
affiliated purchasers in Rule 10b-18 purchases of blocks (all defined in Rule
10b-18 under the Securities Exchange Act of 1934) pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) during the four full calendar
weeks immediately preceding the first day of the Valuation Period (as defined in
the Confirmation) and the week during which the first day of the Valuation
Period occurs.
 
Number of Shares:   0 (none)
 
We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
 
Very truly yours,
CH ENERGY GROUP, INC.
 
 
 
By:
/s/ Christopher M. Capone
Name:  Christopher M. Capone
Title:  Chief Financial Officer

 
 
 
 
The CH Energy Group Companies
Central Hudson Gas & Electric Corporation
Central Hudson Enterprises Corporation
 
284 South Avenue Poughkeepsie NY 12601
845-452-2000
www.CHEnergyGroup.com
 
 
Exh-A-1

--------------------------------------------------------------------------------

 
 